Citation Nr: 1517018	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of nonservice-connected pension benefits effective May 1, 2006, based on the Veteran's status as a fugitive felon, was proper.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1978.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota. 

On his substantive appeal, VA Form 9, the Veteran requested a Central Office hearing before a Veterans Law Judge; he later withdrew his request.  The Board considers his request for a hearing withdrawn.  


FINDINGS OF FACT

1.  On August 19, 2003, a warrant for the Veteran's arrest was issued by a judge from St. Mary's Parish in Morgan City, Louisiana, for abuse of a monetary instrument.  The warrant does not include a National Crime Information Center (NCIC) offense code.

2.  The NCIC offense code listed on the November 2004 Fugitive Felon Program (FFP) VA Investigative Summary report is not a code indicating flight or a probation or parole violation.


CONCLUSION OF LAW

The termination of the Veteran's non-service-connected pension benefits effective May 1, 2006, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n)(2) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B , which provides that a Veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2). 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  

However, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of that a felony warrant was issued in this case, the reasoning behind that policy change is nonetheless for application to the facts of this case. 

Historically, the Veteran was awarded non-service-connected pension benefits with aid and attendance in a September 2002 rating decision.  The award was effective July 1, 2002.

In March 2004, the Department of Veteran Affairs, Office of Inspector General (OIG), Fugitive Felon Program (FFP) identified the Veteran as having an active warrant.  The warrant had been issued by the Cimarron County Sheriff's Office in Boise City, Idaho.  Based on this information, the RO proposed to terminate benefits for the Veteran, effective June 17, 2003.  The Veteran was notified of the proposed action by way of a letter dated in March 2004.  In a June 2004 rating action, benefits were terminated.

In August 2004, the RO reinstated the Veteran's pension benefits as of September 1, 2004, after receiving confirmation in August 2004 that the Boise City warrant had been dismissed.

In November 2004, the VA OIG, FFP identified the Veteran as having another active warrant.  The warrant (#60989) was noted to have been issued by the Morgan City Police Department (MCPD) in Morgan City, Louisiana, in August 2003 for forgery, a felony offense.  The FFP form did not include any NCIC offense code.  

In a letter sent to the Veteran in November 2004, the RO proposed to terminate his benefits, effective August 19, 2003, due to his status as a fugitive felon based on the active warrant issued by the MCPD in Morgan City, Louisiana.  

In December 2004, the RO received a copy of the warrant which had been issued for the Veteran's arrest on August 19, 2003.  The warrant had been issued by a District Court judge of the State of Louisiana, Parish of St. Mary, Sixth Ward Justice Court.  A fax received from the Morgan City Police Department that same month also indicated that this warrant was still active.  

In January 2005, the RO terminated the Veteran's benefits, effective August 19, 2003, due to his status as a fugitive felon.  The Veteran was notified of this action in a letter sent that month.

Internal memorandum in the claims file reveals that the Veteran was still receiving pension benefits up until May 1, 2006.  However, in a letter sent to him in January 2007, the RO proposed to stop his benefits effective March 10, 2006, as the August 19, 2003, warrant (#60989) had not been cleared. 

Several Report of Contact Forms (VA 21-0820) show contact between VA and MCPD in June 2007, July 2007, March 2011 and in August 2011.  MCPD indicated that warrant #60989 was active.  Reports of contact between VA and the Louisiana District Court in September 2007 and February 2008 also indicated that this particular warrant was active.

The Veteran's benefits were stopped effective May 1, 2006, based on the active warrant dated August 19, 2003.

In letters sent to VA, the Veteran averred that he was entitled to his pension benefits for several reasons; including, but not limited to the fact that the warrant in question was not an 'active' warrant; that he had never been to Morgan City, Louisiana; and that this was a case of mistaken identity.  

The merits of the Veteran's assertions notwithstanding, the Board finds that his nonservice-connected pension benefits must be reinstated effective May 1, 2006.  

The persuasive evidence of record demonstrates that an active felony warrant was issued for his arrest on August 19, 2003, by a District Court judge of the State of Louisiana, Parish of St. Mary, Sixth Ward Justice Court.  The warrant does not list any of the seven NCIC offense codes indicating flight or a probation or parole violation.  The NCIC code that has been referenced by the MCPD is not an offense code indicating flight or a probation or parole violation.

Based upon the June 2014 interpretation of 38 U.S.C.A. § 5313B, and the lack of an NCIC offense code indicating flight or a probation or parole violation, the Veteran was not a fugitive felon on the basis of the August 19, 2003, warrant.  Given that he had a legal entitlement to non-service-connected pension benefits during that period of time, the termination of nonservice-connected pension benefits was improper.


ORDER

The termination of compensation benefits effective May 1, 2006, based on fugitive felon status, was not proper.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


